UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2010 Or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period fromto COMMISSION FILE NUMBER: 000-51895 POLYMEDIX, INC. (Exact Name of Registrant as Specified in Its Charter) DELAWARE 27-0125925 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 170 N. Radnor-Chester Road; Suite 300 Radnor, PA 19087 (Address of Principal Executive Offices) (484) 598-2400 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.þYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). o Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNoþ As of November 9, 2010 the issuer had 80,999,610 shares of issued and outstanding common stock, par value $0.001 per share. POLYMEDIX, INC. INDEX PART I - FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) Page CONDENSED CONSOLIDATED BALANCE SHEETS – as of September 30, 2010 and December 31, 2009 2 CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS – for the Three-and Nine-Months Ended September 30, 2010 and 2009 and for the Period from August 8, 2002 (Inception) to September 30, 2010 3 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS – for the Nine-Months Ended September 30, 2010 and 2009 and for the Period from August 8, 2002 (Inception) to September 30, 2010 4 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 14 Item 4. Controls and Procedures 14 PART II - OTHER INFORMATION Item 1A. Risk Factors 15 Item 6. Exhibits 29 SIGNATURES 30 EXHIBITS INDEX 31 1 PART I - FINANCIAL INFORMATION Item 1. Financial Statements. PolyMedix, Inc. (A Development Stage Company) Condensed Consolidated Balance Sheets (unaudited) (in thousands) September 30, December 31, 2010 2009 ASSETS Current Assets: Cash and cash equivalents $ 20,898 $ 23,974 Short-term investments 1,900 - Prepaid expenses and other current assets 114 258 Grant and contract receivable 504 778 Total current assets 23,416 25,010 Property and Equipment: Computers 617 214 Office furniture and lab equipment 734 725 Accumulated depreciation (635) (557) Total property and equipment 716 382 Long-term investments 1,650 - Long-term assets - other 93 - TOTAL ASSETS $ 25,875 $ 25,392 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts payable $ 1,714 $ 892 Accrued expenses 1,325 1,254 Current portion of long-term debt 2,548 - Total current liabilities 5,587 2,146 Long-term debt, less current portion 7,087 - Deferred rent 938 927 Total liabilities 13,612 3,073 Commitments and contingencies - - Stockholders' Equity: Preferred Stock ($0.001 par value; 10,000 shares authorized; 0 issued and outstanding at September 30, 2010 and December 31, 2009) - - Common Stock ($0.001 par value; 250,000 shares authorized; 81,000 issued and outstanding at September 30, 2010 and December 31, 2009) 81 81 Additional paid-in capital 72,775 70,926 Deficit accumulated during the development stage (60,593) (48,688) Total stockholders' equity 12,263 22,319 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 25,875 $ 25,392 The accompanying notes are an integral part of these condensed consolidated financial statements. 2 PolyMedix, Inc. (A Development Stage Company) Condensed Consolidated Statements of Operations (unaudited) (in thousands, except per share amounts) Three-Months Ended September 30, Nine-Months Ended September 30, For the period August 8, 2002 (Inception) to September 30, 2010 2009 2010 2009 2010 Revenues: Grant and contract revenues $ 484 $ 447 $ 1,512 $ 591 $ 6,073 Total revenues 484 447 1,512 591 6,073 Operating Expenses: Research and development 2,775 2,267 8,764 5,507 40,729 General and administrative 1,352 1,463 4,034 4,240 26,865 Total operating expenses 4,127 3,730 12,798 9,747 67,594 Other Income and Expenses: Interest income 35 6 73 47 1,668 Interest expense (346) (1) (692) (4) (740) Total other income / (expenses) (311) 5 (619) 43 928 Net loss $ (3,954) $ (3,278) $ (11,905) $ (9,113) $ (60,593) Beneficial conversion feature on Series 2008 preferred stock, conversion inducement and dividends on Series 1 preferred stock - (11,118) Net loss attributable to common stockholders $ (3,954) $ (3,278) $ (11,905) $ (9,113) $ (71,711) Net loss per common share - basic and diluted $ (0.05) $ (0.05) $ (0.15) $ (0.15) Weighted average common shares outstanding - basic and diluted 81,000 59,845 81,000 59,845 The accompanying notes are an integral part of these condensed consolidated financial statements. 3 PolyMedix, Inc. (A Development Stage Company) Condensed Consolidated Statements of Cash Flows (unaudited) (in thousands) Nine-Months Ended September 30, For the period August 8, 2002 (Inception) to 2010 2009 September 30, 2010 Cash Flows from Operating Activities: Net loss $ (11,905) $ (9,113) $ (60,593) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation 139 155 867 Amortization 23 - 23 Accretion of discount on investment securities (2) (16) (461) Stock-based compensation 1,453 1,414 9,083 Non-cash interest expense 60 - 60 (Increase) decrease in prepaid expenses and other current assets 464 (111) (572) Increase in accounts payable, accrued expenses and deferred rent 555 307 3,540 Loss on disposal of fixed assets - - 23 Net cash used in operating activities (9,213) (7,364) (48,030) Cash Flows from Investing Activities: Cash paid for property and equipment (48) (15) (837) Purchases of investments (5,448) (3,798) (39,489) Proceeds from maturities of investments 1,900 9,800 36,401 Net cash provided by (used in) investing activities (3,596) 5,987 (3,925) Cash Flows from Financing Activities: Proceeds from issuance of stock, net of financing costs (106) (114) 62,447 Proceeds from warrant and stock option exercises - - 898 Principal payments on capital lease obligations - (93) (331) Proceeds from issuance of debt, net of issue costs 9,839 - 9,839 Net cash provided by (used in) financing activities 9,733 (207) 72,853 Net (decrease) increase in cash and cash equivalents (3,076) (1,584) 20,898 Cash and cash equivalents - beginning of period 23,974 7,206 - Cash and cash equivalents - end of period $ 20,898 $ 5,622 $ 20,898 Cash Paid for Interest $ 528 - $ 528 Non-Cash Investing Activities: Capital expenditures acquired on account $ 440 $ - $ 440 Non-Cash Financing Activities: Conversion inducement and dividends on Series 1 Preferred Stock and Beneficial conversion feature on Series 2008 Preferred Stock $ - $ - $ 11,118 Warrants issued to placement agent $ - $ - $ 3,059 Accrued financing costs $ - $ 178 $ - The accompanying notes are an integral part of these condensed consolidated financial statements. 4 PolyMedix, Inc. (A Development Stage Company) Notes to Unaudited Condensed Consolidated Financial Statements In these condensed consolidated financial statements, “PolyMedix,” “we,” “us” and “our” refer to PolyMedix, Inc. and its wholly owned subsidiary PolyMedix Pharmaceuticals, Inc., and "Common Stock" refers to the common stock, par value $0.001 per share of PolyMedix, Inc. 1 – Organization and Business Activities We are a development stage biotechnology company focused on developing treatments for life threatening infectious diseases and acute cardiovascular disorders with synthetic small molecule compounds that mimic the activity of large natural protein molecules, compounds referred to as biomimetics. Using our proprietary computational drug design technology, we have created novel defensin mimetic antibiotic compounds, novel heparin antagonist compounds, and other drug compounds intended for human therapeutic use. Since 2002, we have been a development stage enterprise, and accordingly, our operations have been directed primarily toward developing business strategies, raising capital, research and development activities, conducting pre-clinical testing and human clinical trials of our product candidates, exploring marketing channels and recruiting personnel. We have incurred operating losses since inception, have not generated any product sales revenues and have not achieved profitable operations. Our deficit accumulated during the development stage through September 30, 2010 was $60,593,000, and we expect to continue to incur substantial losses in future periods. None of our product candidates have received regulatory approval for commercial sale and our product candidates may never be commercialized. In addition, all of our product candidates are in the early stages of development and several programs are on hold pending additional financing. Our development programs require a significant amount of cash to support the development of product candidates. The progress and results of our current and any future clinical trials or future pre‑clinical testing are uncertain, and if our product candidates do not receive regulatory approvals, our business, operating results, financial condition and cash flows will be materially adversely affected. We are highly dependent on the success of our research, development and licensing efforts and, ultimately, upon regulatory approval and market acceptance of our products under development. Our short and long-term capital requirements depend upon a variety of factors, including the timing and results of our clinical trials, market acceptance for our technologies and product candidates and various other factors. We believe that our current cash and investment balances as of the date of this filing will be sufficient to fund our operations for at least the next 12 months. Our ability to advance the clinical development of our drug candidates and ultimately seek regulatory approval depends upon our ability to meet the regulatory requirements of the United States Food and Drug Administration (FDA) and other regulatory authorities on an ongoing basis, many of which develop and change over time and are subject to interpretation by such regulatory authorities. Any changes in regulatory requirements may have significant impacts on the timing and cost of clinical trials, and our ability to complete such trials, if at all. In March 2010, we closed a debt financing for gross proceeds of $10,000,000, and in November2009, we closed an equity financing for gross proceeds of $20,700,000. Proceeds from these financing activities are being used to fund our ongoing clinical development of PMX-30063 and PMX-60056 and for general corporate purposes. We may seek additional funds through equity or debt financing, among other sources, or through government grants and contracts.
